DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant argues on page 7 of the Remarks filed 01/04/2022 that Kim et al. was disqualify as prior art in view of Declaration under 37 C.F.R. §1.130(b) and thus, Groups I-III have unity of invention, and requested the withdrawal of the restriction requirement.
In response, the Examiner disagrees. Kim et al remain as prior art under 35 U.S.C. 102(a)(1) because as discussed below, the journal article of Kim et al. aside from Dal-Hee Min (inventor of the instant application) being named as one of the authors, it also named other authors including Seongchan Kim, Seong Minh Ahn, Ji-Seon Lee, and Tae Shik Kim. 
While Applicant (Dal-Hee Min) declared ‘the disclosure of Kim et al. was made by me or another who obtained the subject matter disclosed directly or indirectly from me,” this declaration provided no evidence explaining Seongchan Kim, Seong Minh Ahn, Ji-Seon Lee, and Tae Shik Kim’s involvement. 
Absent evidence explaining Seongchan Kim, Seong Minh Ahn, Ji-Seon Lee, and Tae Shik Kim’s involvements, the Declaration under 37 CFR 1.130(b) filed 01/04/2022 is not effective to disqualify Kim et al. as prior art.
As such, the Restriction requirement as discussed in the Non-Final Rejection dated 10/06/2021 is still deemed proper, and therefore remains to be made final. Claims 

Status of the Claims
This action is in response to papers filed 01/04/2022 in which claim 4 was canceled; claims 1-3, 5-12 and 14-16 were withdrawn; and claims 13 and 17 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 13 and 17-21 are under examination. 

Withdrawn Objections/Rejections
	The objection to claims 13 and 17 for informalities relating to the claims being improper for referencing back/dependent to/from a withdrawn claim, is withdrawn, in view of Applicant’s amendments to claim 13 and 17.
The rejection claims 13 and 17-19 under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Chowdhuri et al (RSC Adv., 2015, 21515-21524), is withdrawn, in view of new 103 rejection below.
The rejection of claims 20 and 21 under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Chowdhuri et al (RSC Adv., 2015, 21515-21524), as applied to claim 17 above, and further in view of Koyakutty et al (19 July 2012; US 2012/0184495 

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (2D Mater., 10 April 2017, 4: 1-10; cited in IDS filed 10/07/2019).
This rejection is maintained.
Regarding claims 13 and 17-21, Kim teaches a targeted photodynamic therapeutic and bioimaging system based on folic acid (FA)-conjugated manganese oxide (FA-MnO2) nanosheet as a carrier of photosensitizer such as zinc phthalocyanine (ZnPc), wherein the folic acid is loaded/conjugated directly on the surface of the MnO2nanosheet (Abstract; pages 2-3; page 9, left column). Kim teaches the ZnPc loaded FA-MnO2 nanosheet (FA-MnO2/ZnPc) complex is formed by electrostatic interaction and coordination (Abstract; pages 2-3). Kim teaches the FA-MnO2/ZnPc complex exhibit excellent targeted therapy of ZnPc into folate receptor positive cancer cell and that the biocompatible, tumor-targeting FA-MnO2 nanosheet offers the selective in vitro and in vivo (Abstract; pages 2-3; page 9, left column). Kim teaches the ZnPc loaded FA-MnO2 nanosheet is irradiated with light at a wavelength of 660 nm (page 4, left column; page 9, left column).
As a result, the aforementioned teachings from Kim are anticipatory to claims 13 and 17-21 of the instant invention.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant argues Kim et al., was published on April 10, 2017 that is one year or less before the international filing date, April 9, 2018 and made by Dal-Hee Min who is one of the inventors of the present application. Applicant submitted a Declaration under 37 CFR 1.130(b) to disqualified Kim et al. as prior art. (Remarks, page 8).

In response, Applicant’s Declaration under 37 CFR 1.130(b) filed 01/04/2022, is considered, but found insufficient to obviate the 102(a)(1) over Kim et al. This is because the journal article of Kim et al. aside from naming Dal-Hee Min (inventor of the instant application--Applicant) as one of the authors, it also named other authors including Seongchan Kim, Seong Minh Ahn, Ji-Seon Lee, and Tae Shik Kim. 
While Applicant (Dal-Hee Min) declared ‘the disclosure of Kim et al. was made by me or another who obtained the subject matter disclosed directly or indirectly from me,” this declaration provided no evidence explaining Seongchan Kim, Seong Minh Ahn, Ji-Seon Lee, and Tae Shik Kim’s involvement. 
not effective to disqualify Kim et al. as prior art.
As a result, for at least the reason discussed above, claims 13 and 17-21 remain rejected as being anticipated by the teachings of Kim et al.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Mironava et al (Toxicology in Vitro, 27, (2013): 882-889).
Regarding claims 13 and 17, Fan teaches a photosensitizer-MnO2 nanosystem for highly efficient photodynamic therapy, wherein the MnO2 nanosheet absorb photosensitizer chlorin e6 (Ce6), protect it from self-destruction upon light irradiation and efficiently deliver it into cells (Abstract; page 5477, right column; page 5480; page 5481, left column). Fan teaches the Ce6-MnO2 nanosheet is used for treating cancer (Abstract; page 5477, right column; page 5480; page 5481, left column).
However, Fan does not teach the folic acid loaded directly on the metallic nanosheet of claims 13 and 17.
Regarding the folic acid loaded directly on the metallic nanosheet of claims 13 and 17, Mironava teaches folic acid coated metallic nanoparticles such as folate coated platinum nanoparticles (Abstract; Introduction; page 883, left column; page 888, left column), thereby the folic acid is loaded directed on the metallic nanoparticles. Mironava teaches folate has been widely used as a targeting moiety of various anticancer drug systems, as folate-drug conjugates can quickly bind to the FR receptors and delivery payload (see Introduction). Mironava teaches the folic acid coated metallic nanoparticles preferentially target the cancer cells (Abstract; Introduction; page 883, left column; page 888, left column).
It would have been obvious to one of ordinary skill in the art to coat a folic acid on a surface of the MnO2 nanosheet of Fan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Mironava provided the guidance to do so by teaching that folic acid is advantageously coated on the 
Regarding claim 18, Fan teaches the nanosheet contains manganese as the metal (Fan: Abstract; page 5477, right column; page 5480; page 5481, left column). Mironava teaches platinum is also suitable as the metal for nanoparticles (See Abstract and Introduction) (nanosheet is a type of nanoparticle).
Regarding claim 19, Fan teaches the photosensitizer is chlorin e6 (Ce6), a chlorine compound (Abstract; page 5477, right column; page 5480; page 5481, left column).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Mironava et al (Toxicology in Vitro, 27, (2013): 882-889), as applied to claim 17 above, and further in view of Koyakutty et al (19 July 2012; US 2012/0184495 A1) and Lange et al (20 August 2009; US 2009/0209508 A1).
The method of claim 17 is discussed above, said discussion being incorporated herein in its entirety.
However, Fan and Mironava do not teach zinc-phthalocyanine of claim 20 and the predetermined wavelength ranges from 600 nm to 800 nm of claims 21.
Regarding claim 20, Koyakutty teaches a photosensitizer-containing metal nanoparticle used for killing cancer cells by photodynamic treatment, wherein the suitable photosensitizers include chlorin e6 (Ce6) and metal phthalocyanine (Abstract; [0001], [0004]-[0008], [00013], [0015], [0018]-[0023], [0027], [0046], [0051], [0059] and [0088]; claims 18, 19, 21 and 24). Lange teaches chlorin e6 (Ce6) and zinc phthalocyanine are known photosensitizers conventional used in photochemotherapeutic treatment of cancer (Abstract; [0005]-[0006], [0018], [0020], [0025], [0079]-[0080], [0117]-[0121]; Table 3). 
It would have been obvious to one of ordinary skill in the art to incorporate or substitute zinc phthalocyanine as the photosensitizer in the metallic nanosheet of Fan, and produce the claimed invention. One of ordinary skill in the art would have motivated to so because Koyakutty and Lange provided the guidance to do so by teaching that not only chlorin e6 (Ce6) of Fan is suitable as photosensitizers in photodynamic therapy of treating cancer, but zinc phthalocyanine is also a photosensitizer conventionally known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 21, Lange teaches that chlorin e6 (Ce6) has an irradiated wavelength between 600-390 nm and zinc phthalocyanine has an irradiated wavelength between 580-630 nm ([0117]-[0121]; Table 3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613